DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority. It is noted, however, that the application as required by 37 CFR 1.55 has not been received.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hui (US 2014/0251091 A1).
Hui (‘091) discloses a tool (1) capable of engaging a threaded plug, the tool having:  a head (11, 12) and a shank (socket body 1) connected to a first end of the head, wherein the head has a second end which opens onto a cavity suitable for containing a head of a plug, wherein along the axis the cavity comprises at least a first portion having a lateral surface which has a first profile and at least a second portion having a lateral surface which has a second profile which is not coincident with the first profile (gradational cavity 13 recessed in the first end 11, or gradational cavity 14 recessed in a second end 12); wherein the second portion (D2 or D4) is adjacent to the first portion (D1 or D3) in the direction of the axis; wherein the first portion extends starting from the open second end of the head in a direction substantially parallel to the axis of the tool (Figs. 1-3); wherein the shank has an end opposite to the head which opens onto a cavity (intermediate hole 10) suitable for allowing the insertion of a tool (paragraph [0016]), wherein along the axis the cavity of the shank comprises at least a first portion having a lateral surface which has a first profile and at least a second portion having a lateral surface which has a second profile which is not coincident with the first profile (Figs. 1-3); wherein the lateral surface of the second portion of the cavity of the shank is positioned nearer the axis of the screwdriver device than the lateral surface of the first portion of the cavity of the shank (Fig. 1); wherein the first profile of the lateral surface of the first portion and/or the second profile of the lateral surface of the second portion of the cavity of the shank is substantially square (paragraph [0016]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 5 and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hui (‘091), as applied to claims 1-3 and 6-9 above, as being obvious in view of Lanham (6,017,177).
Hui (‘091), as applied to claims 1-3 and 6-9 above, discloses a singular tool designed to engage various sized fasteners.
Lanham (‘177) teaches the provision of a variety of fasteners having various shaped heads and further teaches providing a variety of keys which can be used to drive the various fasteners (e.g., Figs 1-6 embodiments of a fastener; Figs 26 and 27 – the key to drive the embodiments of Figs. 1-6; Figs. 7-12 – another fastener; Figs 27 and 28 – the key to drive the embodiments of Figs. 7-12; and so forth).  Thus, Lanham (‘177) demonstrates that it is known to construct the engaging portion of the key (or driver) in accordance with the engagement portions of the fastener(s).  Lanham (‘177) also demonstrates that it is known to provide the combination of a tool and fastener.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the particular portions of the cavities of Hui (‘091) by providing differing profiles thereof, as taught by Lanham (‘177), in order to engage various profiles of the intended fastener(s)(plug(s)), and to provide a driver tool in combination with the fastener(s)(plug(s)), having the predictable result of providing a singular tool that is capable of installing and removing a number of various sized fastener(s)(plug(s)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as examples of drivers designed to engage a number of fasteners.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Thomas whose telephone number is (571) 272-4497.  The examiner’s e-mail address is: dave.thomas@uspto.gov. The examiner can normally be reached on Mon-Fri 9:30-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on (571) 270-.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
						/David B. Thomas/
Primary Examiner, Art Unit 3723
/DBT/